DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15), and Species A (Figs. 1-12) in the reply filed on 06/28/22 is acknowledged.  Claims 1-3, 6-9, 12-13, and 16 are now present for examination.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/13/18, 07/01/19, 08/19/19, 07/01/20, and 01/21/22 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 12-13, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urabe et al. (WO2017/085827 A1).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Urabe teaches 	a motor comprising: 
a stator (100, fig 1) having a stator core (10) in a ring shape, an insulator (20) provided on the stator core (10), a first coil (30) of a first phase (U-phase) wound around the stator core (10) via the insulator (20), and a second coil (30) of a second phase (W-phase) wound around the stator core (10) via the insulator (20, page 3, 2nd paragraph); 
a first substrate (61) mounted on the insulator (20) of the stator (100) and having a first power supply wiring (62, fig 4) to supply electric power to the first coil (30); and 
a second substrate (51) mounted on the insulator (20) of the stator (100) and having a second power supply wiring (52) to supply electric power to the second coil (30).

    PNG
    media_image1.png
    473
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    632
    media_image2.png
    Greyscale

	Regarding claim 2, Urabe teaches a first connection part (54a, 54b, 54c, 64a, 64b, 64c) connecting the first substrate (61) and the second substrate (51) together. 
	Regarding claim 3, Urabe teaches the first connection part (54a-64c) is an engagement part formed on the first substrate (61) and the second substrate (51, the insertion holes 54a-64c is on the substrates 51 and 61 wherein the insulating part protrusions 21 inserted to engage the substrates together, page 3, 4th paragraph).
	Regarding claim 6, Urabe teaches the stator (100) has a first terminal (43) electrically connected to the first coil (u-phase 30) and a second terminal (42) electrically connected to the second coil (V-phase 30, page 3, 2nd paragraph); 
	wherein the first substrate (61) has a first terminal insertion hole (63a) in which the first terminal (43) is inserted; and 
	wherein the second substrate (51) has a second terminal insertion hole (53a) in which the second terminal (42) is inserted (fig 6).

    PNG
    media_image3.png
    384
    505
    media_image3.png
    Greyscale

	Regarding claim 7, Urabe teaches the first substrate (61) has a first connection terminal part (63a) connected to the first power supply wiring (62); 
	wherein the second substrate (51) has a second connection terminal part (53a) connected to the second power supply wiring (52); and 
	wherein a power supply connector (7, fig 8) is joined to the first connection terminal part (63) and the second connection terminal part (53a, fig 8).
	Regarding claim 8, Urabe teaches the stator (100) has a first pin (protrusions 21) and a second pin (another protrusion 21) projecting in a direction of a central axis line of the stator core (10); 
	wherein the first substrate (61) has an engagement hole (64a) engaging with the first pin (21); and 
	wherein the second substrate (51) has an engagement hole (54a) engaging with the second pin (21).
	Regarding claim 9, Urabe teaches the stator (100) further has a third coil (V-phase 30) of a third phase wound around the stator core (10), and wherein the first substrate (61) has a third power supply wiring (62b) to supply electric power to the third coil (W-phase).
	Regarding claim 12, Urabe teaches a rotor (220, fig 17) provided inside the stator (230), wherein the second substrate (51) further has a Hall effect sensor (57a-57c) to detect rotation of the rotor (220).
	Regarding claim 13, Urabe teaches the second substrate (51) has a connection terminal part (96) connected to the Hall effect sensor (57a-57c), and wherein a sensor connector (not shown but mentioning in page 5, para. 5) is joined to the connection terminal part (fig 1).
	Regarding claim 16, Urabe teaches an air conditioner comprising: 
	an outdoor unit (310, fig 20) having a first fan (313) and a first motor (314) driving the first fan (313); 
	an indoor unit (320) having a second fan (322) and a second motor (323) driving the second fan (322); and 
	a refrigerant pipe (330) connecting the outdoor unit (310) and the indoor unit (320), wherein at least one of the first motor (314) and the second motor (323) has:
	a stator (100, fig 1) having a stator core (10) in a ring shape, an insulator (20) provided on the stator core (10), a first coil (30) of a first phase (U-phase) wound around the stator core (10) via the insulator (20), and a second coil (30) of a second phase (W-phase) wound around the stator core (10) via the insulator (20, page 3, 2nd paragraph); 
	a first substrate (61) mounted on the insulator (20) of the stator (100) and having a first power supply wiring (62, fig 4) to supply electric power to the first coil (30); and 
	a second substrate (51) mounted on the insulator (20) of the stator (100) and having a second power supply wiring (52) to supply electric power to the second coil (30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aso et al. (US 2016/0036279 A1) teaches a lead wire wiring component includes a lead wire guide that guides power supply lead wires and sensor lead wires to a lead wire leading component. The lead wire leading component includes projection portions that can be assembled to the lead wire guide. The projection portions are detached from the lead wire guide for molding such that the lead wire leading component is detached from the lead wire wiring component during the molding.
	Yamamoto et al. (US 2015/0263581 A1) teaches a molded motor made by molding, with a thermosetting resin, a stator, which includes: a stator core formed by stacking magnetic steel plates; an insulation portion applied to the stator core; a winding applied to the insulation portion; and a power supply terminal. On an insulation inner wall provided on an inner diameter side of the insulation portion, a plurality of inner wall protrusions formed at axial ends of the insulation inner wall on a counter wire-connection side of the stator core and abutting on a die, used when the stator is molded, are provided in a circumferential direction of the stator core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834